Advisory Opinion. Per Curiam: Pursuant to your request for an advisory opinion in the matter of the claim of William Douglas against the Illinois Emergency Belief Commission, we beg to submit the following as our conclusions and opinion in the matter, to wit: Based upon the foregoing statement of facts submitted by you, and the exhibits attached thereto, we are of the opinion that the claimant is entitled to have and receive compensation under the terms and provisions of the Workmen’s Compensation Act for the injuries sustained by him, and the disability resulting therefrom, as shown by said statement; and that the amount of compensation to which he is entitled for such injuries and disability is in excess of the amount which the claimant has agreed to accept in full settlement of his claim, to wit, Five Hundred Thirty-four Dollars ($534.00). If the claimant is represented by competent legal counsel, and has been fully advised as to his rights in the matter, and is willing to enter into a settlement contract providing for a lump sum settlement of $534.00 in full settlement, satisfaction and discharge of all liability on account of the accident and injury in question, we are of the opinion that it is to your advantage to accept his proposition. Payment of the medical and hospital bills which you have already paid was authorized by Section 8-A of the Workmen’s Compensation Act, and payment to the Cook County Hospital of the balance due it, to wit, $54.00, is also authorized by the same provisions of such Act. We are further of the opinion that any settlement made by you in the matter should be subject to the following conditions, to wit: 1. The settlement contract should include a waiver of the right to review the same by the Industrial Commission or by this court upon the petition of either party thereto, under the provisions of Paragraph H, Section 19 of the Workmen’s Compensation Act. 2. The case of said William Douglas against the State of Illinois, now pending in this court, as shown by the aforementioned statement, should be dismissed. 3. Payment of the amount agreed upon should be made by the Illinois Emergency Belief Commission out of any funds held by it for the payment of such claims.